Case: 20-30461     Document: 00515764329          Page: 1     Date Filed: 03/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    March 3, 2021
                                   No. 20-30461
                                                                   Lyle W. Cayce
                                                                        Clerk

   Atakapa Indian de Creole Nation,

                                                             Plaintiff—Appellant,

                                       versus

   John Bel Edwards, Governor; Sharon Weston Broome,
   Mayor; Melinda Mitchell, Mayor; Murphy J. Paul, Jr., Baton
   Rouge Police Chief; LaToya Cantrell, Mayor; et al,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                             USDC No. 3:19-CV-28


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Plaintiff sued more than 150 defendants alleging civil rights violations,
   fraud, and trademark infringement, among other claims. The district court
   dismissed the complaint for lack of jurisdiction because the claims were



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30461      Document: 00515764329          Page: 2    Date Filed: 03/03/2021




                                    No. 20-30461


   frivolous. The district court also denied leave to amend the complaint. We
   AFFIRM.
          Plaintiff is a lawyer and self-styled “Trust Protector” of the Atakapa
   Indian de Creole Nation. In 2018, he filed a lawsuit in the United States
   District Court for the Western District of Louisiana. The district court
   dismissed that lawsuit on the basis of sovereign immunity. We affirmed the
   dismissal but did so on the basis that the district court lacked jurisdiction
   because the claims were frivolous. Atakapa Indian de Creole Nation v.
   Louisiana, 943 F.3d 1004, 1007 (5th Cir. 2019).
          As the magistrate judge explained when recommending dismissal of
   this lawsuit, Plaintiff’s claims here are similar to those he alleged in 2018.
   Plaintiff invokes myriad federal laws and treaties yet makes no coherent
   argument as to why he is entitled to relief under any of them. The defendants
   include corporations and local, national and international leaders, among
   others, but Plaintiff does not explain their connection to the allegations. For
   the reasons we explained in Atakapa Indian de Creole Nation, we hold that the
   district court properly dismissed this lawsuit for lack of jurisdiction because
   the claims were frivolous. See id.
          The district court also denied leave to amend the complaint.
   Although the district court did not explain its reasons, we can affirm that
   denial “if the futility of amendment is readily apparent and the record reflects
   ample and obvious grounds for denying leave to amend.” Heinze v. Tesco
   Corp., 971 F.3d 475, 485 (5th Cir. 2020). We hold that the futility of any
   amendment here was readily apparent and justified by the record.
          We AFFIRM.




                                          2